     Case 2:17-cr-00379-ES Document 39 Filed 01/04/21 Page 1 of 20 PageID: 195




Not for Publication

                          UNITED STATES DISTRICT COURT
                             DISTRICT OF NEW JERSEY


UNITED STATES OF AMERICA
                                                    Criminal No. 17-0379 (ES)
                        v.
                                                              OPINION
EARL WILLIAMS


MCNULTY, DISTRICT JUDGE

         Before the Court is defendant Earl Williams’s motion (DE 37) for a

reduction of sentence under the First Step Act, 18 U.S.C. § 3582(c)(1)(A). The

Government opposes the motion. (DE 38). This matter has been reassigned

from Judge Salas to me for purposes of this motion. Having considered the

parties’ submissions, I decide this matter without oral argument. See Fed. R.

Crim. P. 43(b)(4); United States v. Styer, 573 F.3d 151, 154 (3d Cir. 2009). For

the following reasons, the motion is DENIED.

I.       BACKGROUND 1

         On September 19, 2017, Mr. Williams pled guilty to a one-count

information charging him with possession of a firearm by a convicted felon in

violation of 18 U.S.C. § 922(g). (DE 21–23). On February 27, 2018, Mr. Williams

was sentenced by the Honorable Jose L. Linares (ret.) to 90 months of



1    Citations to documents in the record will be abbreviated as follows:
         Mov. Br. = Mr. Williams’s brief in support of his motion, DE 37
         Opp. Br. = Government’s brief in opposition to the motion, DE 38
         Sentencing Tr. = Transcript of Mr. Williams’s sentencing, DE 31
    Case 2:17-cr-00379-ES Document 39 Filed 01/04/21 Page 2 of 20 PageID: 196




imprisonment and three years of supervised release. (DE 27). Mr. Williams has

been in custody since his arrest on November 7, 2016, and is serving out his

sentence at FCI Allenwood Medium. (Mov. Br. at 2). His projected release date

is March 29, 2023. (Id.; see also Exhibit D). 2

       Williams now moves this Court for a reduction of sentence under 18

U.S.C. § 3582(c)(1)(A) based on his underlying physical and mental medical

conditions and the COVID-19 pandemic. (See generally Mov. Br.). 3 The

Government opposes the Motion.

II.    LEGAL STANDARDS

       Once a term of imprisonment has been imposed, the Court may modify it

only under very limited circumstances. In re Morris, 345 F. App’x 796, 797–98

(3d Cir. 2009) (citing 18 U.S.C. § 3582(c)). As relevant here, 18 U.S.C. §

3582(c)(1) provides as follows:

             (A) court, upon motion of the Director of the Bureau of
             Prisons, or upon motion of the defendant after the
             defendant has fully exhausted all administrative rights
             to appeal a failure of the Bureau of Prisons to bring a
             motion on the defendant’s behalf or the lapse of 30
             days from the receipt of such a request by the warden

2       Mr. Williams submitted to the Court in camera four exhibits which were not
filed on the public docket. These exhibits include his medical records from 2018
(Exhibit A), 2019 (Exhibit B), and 2020 (Exhibit C) as well as his BOP Sentry Report
(Exhibit D). Because the privacy implications are obvious, I will order these exhibits to
be filed under seal. Two other exhibits––the warden’s response to Mr. William’s request
for release (Exhibit E) and the affidavit of Dr. Brie Williams (Exhibit F)––were filed on
the docket by defense counsel without any request for sealing. (DE 37-1 & DE 37-2).
3      Williams initially filed a pro se motion for release. (DE 34). Pursuant to the
District of New Jersey’s Standing Order 2020-08, the Court informed the Office of the
Federal Public Defender of the pending pro se motion. Following counsel’s appearance,
the Court terminated the pro se motion and set a briefing schedule for a renewed
motion. (DE 36). I note, however, that I have reviewed the pro se submission in
deciding this motion.


                                           2
  Case 2:17-cr-00379-ES Document 39 Filed 01/04/21 Page 3 of 20 PageID: 197




             of the defendant’s facility, whichever is earlier, may
             reduce the term of imprisonment (and may impose a
             term of probation or supervised release with or without
             conditions that does not exceed the unserved portion
             of the original term of imprisonment), after considering
             the factors set forth in section 3553(a) to the extent
             that they are applicable, if it finds that--
                   (i) extraordinary and compelling reasons warrant
                   such a reduction;
                   [. . .]
                   and that such a reduction is consistent with
                   applicable policy statements issued by the
                   Sentencing Commission . . . .

See also United States v. Pawlowski, 967 F.3d 327, 329–30 (3d Cir. 2020).

       The United States Sentencing Commission has promulgated a policy

statement that, in relevant part, allows a court to grant compassionate release

or a sentence reduction where: (i) extraordinary and compelling reasons

warrant a reduction in a defendant’s sentence; (ii) the defendant is not a

danger to the safety of others or to the community; and (iii) release from

custody complies with the section 3553(a) factors, to the extent applicable. U.S.

SENTENCING GUIDELINES MANUAL (“U.S.S.G.”) § 1B1.13 (U.S. SENTENCING COMM’N

2018).

III.   ANALYSIS

       A.    Exhaustion

       Before proceeding to the merits of a motion for a reduction in sentence, a

defendant must meet § 3582(c)(1)(A)’s exhaustion requirement, which requires

either that 30 days have passed since the receipt of a compassionate release




                                        3
  Case 2:17-cr-00379-ES Document 39 Filed 01/04/21 Page 4 of 20 PageID: 198




request by a warden, or that the defendant has exhausted all administrative

remedies. United States v. Raia, 954 F.3d 594, 597 (3d Cir. 2020).

      The Government does not dispute that the exhaustion requirement is

met here: Mr. Williams submitted a request for compassionate release to the

warden at FCI Allenwood on or around August 7, 2020, and the request was

denied on August 18, 2020. (Mov. Br. at 2; Opp. Br. at 8; DE 37-1, Exhibit E).

Thus, more than 30 days have passed since the Warden received Mr. Williams’s

request, and the Court may address the merits of the motion.

      B.    Extraordinary and Compelling Reasons for Reduction

      Congress directed the Sentencing Commission to define the

“extraordinary and compelling reasons” standard. United States v. Alexander,

No. 19-0032, 2020 WL 2507778, at *3 (D.N.J. May 15, 2020). The Sentencing

Commission issued a policy statement in which an application note lists three

specific circumstances that qualify as extraordinary and compelling; generally

speaking, the enumerated circumstances include: (i) a terminal illness or a

serious medical condition that substantially diminishes the ability of the

defendant to provide self-care within the environment of a correctional facility

and from which he or she is not expected to recover; (ii) the defendant is at

least 65 years old, is experiencing a serious deterioration in physical or mental

health because of the aging process, and has served at least 10 years or 75

percent of his or her term of imprisonment, whichever is less; or (iii) certain

family circumstances exist where the defendant would be the only available

caregiver for his or her minor child, spouse, or registered partner. U.S.S.G. §



                                         4
  Case 2:17-cr-00379-ES Document 39 Filed 01/04/21 Page 5 of 20 PageID: 199




1B1.13, Application Note 1(A)–(C). In addition, the Sentencing Commission

included a catchall provision, which provides that “other reasons” may be

sufficient if “[a]s determined by the Director of the [BOP], there exists in the

defendant’s case an extraordinary and compelling reason other than, or in

combination with, the reasons described in [the enumerated] subdivisions.” Id.,

Application Note 1(D).

      Based on the subsequent passage of the First Step Act and the unique

circumstances of the COVID-19 pandemic, I do not treat the examples in the

policy statement as exclusive, and I consider all relevant circumstances. 4 As I

have stated in a prior opinion, in the current climate, “[t]he ‘extraordinary and

compelling reasons’ inquiry logically has two components: (a) identification of a

medical condition that renders the defendant particularly vulnerable to serious

consequences if infected with COVID-19; and (b) the likelihood of COVID-19

infection, with particular reference to conditions in the institution in which the


4      I look to the Guidelines, application notes, and commentary for guidance. I will
assume, however, that they do not limit what a court, within its discretion, may find
“extraordinary and compelling.” I therefore do not weigh in on the vexed question of
the significance of the Sentencing Commission’s failure, as of yet, to amend the
Guidelines to conform to the First Step Act. (The Commission has a number of long-
standing vacancies, and lacks a quorum. https://www.ussc.gov/about/who-we-
are/organization.)
       Something like a consensus appears to be emerging that section 1B1.13 does
not limit the discretion of a court considering compassionate release under the First
Step Act. See United States v. Brooker, 976 F.3d 228 (2nd Cir. 2020); United States v.
McCoy, 981 F.3d 271, 281 (4th Cir. 2020) (“When a defendant exercises his new right
to move for compassionate release on his own behalf, in other words, § 1B1.13 does
not apply.”); United States v. Jones, 980 F.3d 1098, 1109 (6th Cir. 2020) (holding that
“the passage of the First Step Act rendered § 1B1.13 ‘inapplicable’ to cases where an
imprisoned person files a motion for compassionate release”); United States v. Gunn,
980 F.3d 1178, 1180 (7th Cir. 2020) (“Section 1B1.13 addresses motions and
determinations of the Director, not motions by prisoners.”).


                                           5
    Case 2:17-cr-00379-ES Document 39 Filed 01/04/21 Page 6 of 20 PageID: 200




defendant is incarcerated.” United States v. Moore, No. 19-101, 2020 WL

4282747, at *3 (D.N.J. July 27, 2020).

             i.    Medical Conditions

       Mr. Williams argues that he suffers from several physical and mental

medical conditions which warrant the relief he requests. (Mov. Br. at 4).

Specifically, he suffers from obesity, elevated blood pressure, prediabetes, and

gastroesophageal reflux disease (“GERD”). (Id. at 4–6). Mr. Williams also has

been diagnosed with Post Traumatic Stress Disorder and has a history of

depressive disorder. (Id. at 6). Mr. Williams also cites a history of smoking. (Id.).

This “combination of health problems,” Williams argues, is extremely

problematic in the context of a prison setting and thus constitutes an

extraordinary and compelling reason for relief. (Id. at 6 & 9).

       By now, the severity of the COVID-19 virus is widely recognized and need

not be discussed at length. The key facts about the virus are not disputed by

the parties: COVID-19 is a dangerous illness which has created an

unprecedented public health crisis; the virus can be transmitted from person

to person, even by persons who display no symptoms; and to thwart the spread

of the virus, certain measures––such as social distancing, wearing cloth face

coverings around others, and frequent hand washing––must be taken. (See e.g.,

Opp. Br. at 2–3; Mov. Br. at 7–9). 5 Although there are modes of treatment and




5 See How to Protect Yourself & Others, CENTERS FOR DISEASE CONTROL AND PREVENTION
(“CDC”), https://www.cdc.gov/coronavirus/2019-ncov/prevent-getting-
sick/prevention.html. (last visited December 30, 2020).


                                          6
    Case 2:17-cr-00379-ES Document 39 Filed 01/04/21 Page 7 of 20 PageID: 201




most of the infected recover, many others do not. And while vaccine rollouts

have begun, due to limited doses and other restrictions, it will be some time

before the entire population has the option to be vaccinated.

       The CDC have identified groups of individuals who “are at increased risk

of severe illness” from COVID-19 and who “might be at an increased risk of

increased illness from COVID-19. 6 Courts around the country have used the

CDC’s lists as a guidepost for evaluating the severity of medical conditions in

the context of COVID-19 and requests for compassionate release. See e.g.,

United States v. Dent, No. 18-20483, 2020 WL 4783921, at *3 (E.D. Mich. Aug.

17, 2020) (relying on the CDC’s classifications to conclude that defendant’s

cited medical condition was insufficient to meet the extraordinary and

compelling standard); United States v. Henries, No. 00-0788, 2020 WL

4727090, at *2 (D.N.J. Aug. 14, 2020) (same); United States v. Henry, No. 04-

0004, 2020 WL 4748537, at *5 (D. Md. Aug. 17, 2020) (“This Court’s analysis

of an individual’s virus-related concerns is heavily guided by

the CDC’s published risk factors for incurring a severe, life-threatening case

of COVID-19.”). I, too, use these lists as a guide, though they do not, standing

alone, have the force of law.

       Under the CDC guidelines, the only one of Mr. Williams’s stated medical

conditions that places him at an increased risk of severe illness from COVID-19




6 See People With Certain Medical Conditions, CDC,
https://www.cdc.gov/coronavirus/2019-ncov/need-extra-precautions/people-with-
medical-conditions.html. (last visited December 30, 2020).


                                        7
    Case 2:17-cr-00379-ES Document 39 Filed 01/04/21 Page 8 of 20 PageID: 202




is his obesity. (See Opp. Br. at 9 & n.9). According to the CDC, “[h]aving

obesity, defined as a body mass index (BMI) between 30 kg/m2 and <40

kg/m2 or severe obesity (BMI of 40 kg/m2 or above), increases your risk of

severe illness from COVID-19.” 7 Medical records from the BOP state that as of

January 28, 2020, Mr. Williams had a BMI of 35.5 8 (Exhibit C at 14). Mr.

Williams, then, has at least one condition which places him in the CDC’s at-

risk category.

        Exacerbating this risk, Williams argues, are his other medical conditions.

Williams cites to recent blood pressure readings to suggest that he suffers from

Hypertension Stage 1 or “High Normal” blood pressure. (Mov. Br. at 5).

According to the CDC, individuals with normal blood pressure have systolic

blood pressure at or below 120 mm Hg and diastolic blood pressure at or below

80 mm Hg. Individuals with elevated blood pressure have systolic blood

pressure between 120 and 129 mm Hg and diastolic blood pressure at or below

80 mm Hg. And individuals with hypertension stage one have systolic blood

pressure between 130 and 139 mm Hg and diastolic blood pressure between 80

and 89 mm Hg. 9

        I have reviewed the BOP medical records provided by Mr. Williams from


7   See id.
8 The January 28, 2020 reading of 35.5 appears to be the most recent BMI calculation
done by the BOP. Medical records from 2018 show a slightly lower BMI of 33. (Exhibit
A at 11). More recent medical records dated August 13, 2020, indicate a weight that
would correspond to a BMI of 37.4. All of these figures fall within the “obese” but not
“severely obese” category as defined by the CDC.
9High Blood Pressure, CDC, https://www.cdc.gov/bloodpressure/facts.htm. (last
reviewed September 8, 2020) (last visited December 30, 2020).


                                           8
     Case 2:17-cr-00379-ES Document 39 Filed 01/04/21 Page 9 of 20 PageID: 203




2018, 2019, and 2020. They reveal a handful of normal blood pressure

readings (Exhibit A at 1, 37 & 48; Exhibit B at 10 & 43; Exhibit C at 23), a

couple of elevated readings (Exhibit A at 15 & 31; Exhibit B at 27), and a few

readings in the hypertensive (stage one) range (Exhibit B at 5 & 27; Exhibit C

at 18). It is unclear whether Mr. Williams has been diagnosed with high blood

pressure or hypertension. (See e.g., Exhibit A at 22, 28, 34 & 70 (noting that

hypertension was denied)). And Mr. Williams himself points out that he is not

required to monitor his blood pressure with medication. (Mov. Br. at 5).

        Thus, although there is evidence of elevated blood pressure readings in

the record, there is not sufficient evidence that he suffers from high blood

pressure or hypertension. Even assuming he does suffer from one or the other,

such a condition would not certainly, but only “might,” place Williams at risk

for a more severe reaction if infected with COVID-19.

        The remaining medical conditions––GERD, prediabetes, and mental

health issues––do not warrant extended discussion here 10: none appears on the

CDC’s published lists as either certainly or potentially placing Mr. Williams at

an increased risk of severe illness from COVID-19. Moreover, Mr. Williams does

not present any evidence to support his claim that these conditions somehow


10     I do not mean to diminish the general health risks associated with these
conditions. However, the extraordinary and compelling reason analysis requires the
Court to consider (under U.S.S.G. § 1B1.13) whether the defendant has a terminal
illness or a serious medical condition that substantially diminishes the ability of the
defendant to provide self-care and from which he or she is not expected to recover.
Under the court’s more liberal approach in the context of COVID-19, the inquiry
focuses on whether the defendant has certain risk factors which place him at an
increased risk of severe illness if he were to contract COVID-19. There is no evidence
to suggest that Mr. Williams’s remaining medical conditions fall into either category.


                                            9
     Case 2:17-cr-00379-ES Document 39 Filed 01/04/21 Page 10 of 20 PageID: 204




exacerbate his risk of serious illness from COVID-19. (See Mov. Br. at 5–6).

         In sum, the most concerning condition Mr. Williams suffers from is his

obesity; and while there may be some research to suggest that his other

condition(s) may add to his risk of severe illness from COVID-19, based on the

CDC’s guidance and the evidence presented, they do not certainly do so. Still,

defendant’s obesity, whether or not enhanced by his other conditions, is

sufficient to support a threshold finding of extraordinary circumstances,

because it does increase his risk of severe consequences should he contract

COVID-19. That does not, however, equate to a finding that his application

must be granted. 11 I consider his medical status in light of the conditions at

FCI Allenwood and the likelihood of infection, Moore, 2020 WL 4282747, at *3,

as well as the § 3553(a) and dangerousness factors.

               ii.   Conditions at FCI Allenwood Medium

         The potential for widespread transmission of COVID-19 in the prison

setting is readily apparent given the nature of the environment and the

impracticability of enforcing social distancing guidelines. However, the BOP has




11  Obesity, even in conjunction with other medical conditions not considered risk
factors, has not always equated to extraordinary and compelling circumstances
requiring compassionate release. See e.g., United States v. Falci, No. 17-0228, 2020
WL 3410914, at *1, *4 (D.N.J. June 22, 2020) (denying motion for compassionate
release where defendant was 60 years old and suffered from obesity, hypertension,
and other health issues); United States v. Bleicher, No. 19-0099, 2020 WL 2744606, at
*3 (D.N.J. May 27, 2020) (denying compassionate release for a defendant with a BMI of
37.7); Alexander, 2020 WL 2507778, at *4 (denying compassionate release where
defendant suffered from hypertension and obesity but medical records showed that
Bureau of Prisons was “adequately managing [his] medical care”).


                                         10
     Case 2:17-cr-00379-ES Document 39 Filed 01/04/21 Page 11 of 20 PageID: 205




implemented safety procedures to reduce the risk of transmission. 12 These

include limits on visitation, limited social distancing (facilities permitting),

intake and quarantining procedures, testing, limits on movement of prisoners,

screening of staff and visitors, and so on. (See Opp. Br. at 3–4).

         Despite these procedures, Williams argues, BOP facilities are “breeding

grounds” for COVID-19, and the BOP’s infection rate far exceeds the national

average. (Mov. Br. at 6–9). However, such generalities about infection rates in

prison facilities, alone, do not establish the requisite extraordinary

circumstances. See Raia, 954 F.3d at 597 (“[T]he mere existence of COVID-19

in society and the possibility that it may spread to a particular prison alone

cannot independently justify compassionate release, especially considering

BOP's statutory role, and its extensive and professional efforts to curtail the

virus's spread.”). I consider the infection statistics at FCI Allenwood Medium in

particular.

         FCI Allenwood Medium is a medium security federal correctional

institution housing 1,077 inmates. 13 According to the BOP website, as of

December 30, 2020, COVID testing yielded 90 positive results among inmates

and 22 among staff members. 14 In addition, 302 inmates and 14 staff members



12 See BOP Modified Operations, FEDERAL BUREAU OF PRISONS,
https://www.bop.gov/coronavirus/covid19_status.jsp (November 25, 2020 update)
(last visited December 30, 2020).
13 See FCI Allenwood Medium, FEDERAL BUREAU OF PRISONS,
https://www.bop.gov/locations/institutions/alm/. (last visited December 30, 2020).
14 See COVID-19 Cases, FEDERAL BUREAU OF PRISONS,

https://www.bop.gov/coronavirus/. (last visited December 30, 2020).


                                          11
     Case 2:17-cr-00379-ES Document 39 Filed 01/04/21 Page 12 of 20 PageID: 206




have had and recovered from the virus. 15 Fortunately, there have been no

deaths at the facility resulting from COVID-19.

         Case law from this district reveals that FCI Allenwood fared well early on

in the pandemic but currently is suffering from a large outbreak at the facility

which it does not appear to have under control. Compare United States v. Terry,

No. 16-210, 2020 WL 3264086, at *3 (D.N.J. June 17, 2020) (“According to the

most recent figures on the BOP website, there are no positive cases at the

Allenwood complex (low security and medium security”), with United States, v.

Tejohn Cooper, No. 14-699-12, 2020 WL 7249437 (D.N.J. Dec. 9, 2020) (noting

that as of the filing of the defendant’s motion, there were 121 inmates at the

facility who tested positive for the virus).

         Moreover, the FCI Allenwood numbers appear to be fluctuating, making

it difficult to determine whether they are improving. For example, in his moving

brief (filed on November 16, 2020), defendant reported that there were no

reported cases of COVID-19 at FCI Allenwood. (Mov. Br. at 8). In its opposition

brief, the Government reported that as of November 27, 2020, there were 92

positive inmates and 4 positive staff members at FCI Allenwood Medium. (Opp.

Br. at 4–5). On December 10, 2020, one court noted that there were 45 positive

inmates at FCI Allenwood Medium, despite there having been 102 positive


15 As of December 30, 2020, FCI Allenwood Medium had conducted 913 inmate
COVID tests with 399 positive results. However, “[t]he number of positive tests at a
facility is not equal to the number of cases, as one person may be tested more than
once. The number of tests recorded per site reflects the number of persons at the
specific facility who have been tested, whether at that site or at a prior facility.” See
COVID-19 Inmate Test Information, FEDERAL BUREAU OF PRISONS,
https://www.bop.gov/coronavirus/. (last visited December 30, 2020).


                                             12
 Case 2:17-cr-00379-ES Document 39 Filed 01/04/21 Page 13 of 20 PageID: 207




inmates just seven days prior. United States v. Newkirk, No. 18-699, 2020 WL

7260739, at *2 n. 5 (S.D.N.Y. Dec. 10, 2020). As of December 15, 2020,

another judge in this district “recognize[d] that there have been 47 cases of

COVID-19 inmates at FCI Allenwood Medium.” United States v. Gideon, No. 13-

429, 2020 WL 7351212, at *2 (D.N.J. Dec. 15, 2020). And two days later on

December 17, 2020, another court reported only 6 positive inmate cases at FCI

Allenwood Medium. United States v. Gregor, No. 19-64-11, 2020 WL 7405732,

at *2 (D. Conn. Dec. 17, 2020). As of December 30th, the BOP reports 90

positive inmate cases at the facility.

      Suffice it to say that, despite earlier downward trends, FCI Allenwood

now has many more cases than it did previously. It is still experiencing a

substantial outbreak of infections. See United States v. Greenhow, No. 15-

00221, 2020 WL 7384721, at *3 (D.N.J. Dec. 16, 2020) (noting that

“[t]he COVID-19 outbreak at Allenwood continues.”).

      Based on the foregoing, I accept that William’s medical conditions, in the

context of a substantial outbreak at FCI Allenwood Medium, satisfy the initial

showing of extraordinary and compelling circumstances. Even assuming Mr.

Williams meets this threshold requirement, however, the Court is required to

look further and specifically consider whether the section 3553(a) factors favor

release, and whether Mr. Williams would pose a danger to society if released.

These considerations, I ultimately conclude, warrant denying the motion.




                                         13
     Case 2:17-cr-00379-ES Document 39 Filed 01/04/21 Page 14 of 20 PageID: 208




         C.     Section 3553(a) Factors and Dangerousness

         Notwithstanding any finding of extraordinary and compelling

circumstances, I must consider the foregoing in the context of the familiar

sentencing factors of 18 U.S.C. § 3553(a), “to the extent that they are

applicable.” 18 U.S.C. § 3582(c)(1)(A). 16 United States v. Brown, Nos. 07-0890,

07-0019, 2020 WL 2466081, at *4 (D.N.J. May 13, 2020).




16    (a) Factors to be Considered in Imposing a Sentence. — The court shall impose
      a sentence sufficient, but not greater than necessary, to comply with the purposes
      set forth in paragraph (2) of this subsection. The court, in determining the
      particular sentence to be imposed, shall consider—
      (1) the nature and circumstances of the offense and the history and characteristics
      of the defendant;
      (2) the need for the sentence imposed—
         (A) to reflect the seriousness of the offense, to promote respect for the law, and
         to provide just punishment for the offense;
         (B) to afford adequate deterrence to criminal conduct;
         (C) to protect the public from further crimes of the defendant; and
         (D) to provide the defendant with needed educational or vocational training,
         medical care, or other correctional treatment in the most effective manner;
      (3) the kinds of sentences available;
      (4) the kinds of sentence and the sentencing range established for—
         (A) the applicable category of offense committed by the applicable category of
         defendant as set forth in the guidelines—
           (i) issued by the Sentencing Commission pursuant to section 994(a)(1) of title
           28, United States Code, subject to any amendments made to such guidelines
           by act of Congress (regardless of whether such amendments have yet to be
           incorporated by the Sentencing Commission into amendments issued
           under section 994(p) of title 28); and
           (ii) that, except as provided in section 3742(g), are in effect on the date the
           defendant is sentenced; or


                                               14
 Case 2:17-cr-00379-ES Document 39 Filed 01/04/21 Page 15 of 20 PageID: 209




      On February 27, 2018, the Hon. Jose L. Linares sentenced Mr. Williams

to 90 months’ imprisonment and three years of supervised release. Prior to

doing so, Judge Linares determined that Mr. Williams’s guidelines sentencing

range was 130-162 months; this range was capped, however, by the statutory

maximum of 120 months. (Sentencing Tr. at 4:14–16). In fashioning Mr.

Williams’s sentence, the Court considered, inter alia, the seriousness of the

offense, the need for specific and general deterrence, and the need to protect

the public and promote respect for the laws. Judge Linares ultimately found a

variance from the 120-month Guidelines sentence appropriate. The variance

was based on the defendant’s history and characteristics, specifically Mr.

Williams’s exposure to drugs at a very early age and his subsequent addiction.




      (B) in the case of a violation of probation or supervised release, the applicable
      guidelines or policy statements issued by the Sentencing Commission pursuant
      to section 994(a)(3) of title 28, United States Code, taking into account any
      amendments made to such guidelines or policy statements by act
      of Congress (regardless of whether such amendments have yet to be
      incorporated by the Sentencing Commission into amendments issued
      under section 994(p) of title 28);
   (5) any pertinent policy statement—
      (A) issued by the Sentencing Commission pursuant to section 994(a)(2) of title
      28, United States Code, subject to any amendments made to such policy
      statement by act of Congress (regardless of whether such amendments have yet
      to be incorporated by the Sentencing Commission into amendments issued
      under section 994(p) of title 28); and
      (B) that, except as provided in section 3742(g), is in effect on the date the
      defendant is sentenced.
   (6) the need to avoid unwarranted sentence disparities among defendants with
   similar records who have been found guilty of similar conduct; and
   (7) the need to provide restitution to any victims of the offense.
18 U.S.C. § 3553(a).


                                            15
 Case 2:17-cr-00379-ES Document 39 Filed 01/04/21 Page 16 of 20 PageID: 210




      In considering Mr. Williams’s motion, I am guided by the findings made

by Judge Linares at sentencing, which still hold true today. Specifically, as

Judge Linares found, the crime committed here is a serious one: Mr. Williams

possessed a stolen, loaded gun in a high crime area and was involved in the

distribution of drugs. (Sentencing Tr. at 40:1–9). Mr. Williams possessed a

loaded, stolen .45 caliber handgun and was carrying 170 glassine envelopes of

heroin and 30 vials of cocaine. In light of the seriousness of the offense, there

is a need to promote respect for the laws that deal with the prohibition of the

possession of guns and ammunition by convicted felons. (Id. at 40:10–21). As

Judge Linares also found, both specific and general deterrence are necessary:

specific deterrence is necessary for this particular defendant, who “has

committed a lot of crimes, has been sentenced a lot of times, and continues to

be involved . . . [in] the commission of crimes.” (Id. at 40:21–41:3). General

deterrence is necessary “to send the appropriate message to the public that

this type of activity can lead to substantial incarceration.” (Id. at 41:7–10).

There is also a need to protect the public from the defendant’s repeated

criminal activity. (Id. at 41:4–5).

      Such considerations must be viewed in light of the defendant’s

recidivism. His criminal history category was VI, the highest tier under the

Guidelines. His prior offenses consisted of various forms of possession and

possession with intent to distribute narcotics, as well as receipt of stolen

property. It may be true, as Judge Linares believed, that much of this conduct

was addiction-driven. It is also true, as Judge Linares found, that the prior



                                         16
     Case 2:17-cr-00379-ES Document 39 Filed 01/04/21 Page 17 of 20 PageID: 211




offenses did not involve violence. 17 But the trend, culminating in drug dealing

while in possession of a loaded firearm, is concerning. In short, this criminal

conduct spans the defendant’s adult life, and the Court cannot feel confident

that the defendant has left it behind.

         Nevertheless, these favorable or sympathetic factors did lead Judge

Linares to vary below the Guidelines sentence of 120 months’ incarceration.

(Id. at 41:18–43:1). To the extent that defendant invokes them here, they have

largely been taken into account. As a result, they do not weigh as heavily as

they might against continued incarceration. See United States v. Hammond, No.

18-0184, 2020 WL 2126783, at *3 (W.D. Pa. May 5, 2020) (explaining that the

COVID-19 pandemic did not justify a further reduction of defendant’s

sentence); United States v. Mortensen, No. 11-0095, 2020 WL 2549970, at *2

(D. Nev. May 19, 2020) (denying motion for release because, although

defendant’s law abiding lifestyle led to a downward variance at sentencing, “the

seriousness of his conviction and the events surrounding it” now outweighed

those considerations).

         I weigh heavily the defendant’s recidivism. Mr. Williams has repeatedly

engaged in criminal activity notwithstanding several periods of incarceration

and leniency shown by other judges. (Sentencing Tr. at 42:13-17); see Moore,



17     Neither Judge Linares nor the Government disputed that fact at sentencing.
(See e.g., Sentencing Tr. at 23:8–19 (AUSA stating that she would “absolutely agree”
with the Court’s assessment that “there are no convictions for any crimes involving
violence”). Indeed, Judge Linares pointed out that “the fact that there [are] no violent
crimes involved here and no gang affiliations, it does send a message that this is an
addiction driven problem.” (Id. at 42:19-22).


                                            17
     Case 2:17-cr-00379-ES Document 39 Filed 01/04/21 Page 18 of 20 PageID: 212




2020 WL 4282747, at *7 (denying motion for compassionate release,

notwithstanding the fact that defendant’s projected release date was less than

four months away, because of defendant’s recidivism); United States v.

DeSciscio, No. 88-0239, 2020 WL 3893711, at *7 (D.N.J. July 10, 2020)

(emphasizing the need to protect the public “from even a possibility of

recidivism” in denying a motion for compassionate release).

         Mr. Williams cites his good behavior while incarcerated and his desire to

better himself, as evidenced by his participation in educational and training

programs while incarcerated. (Mov. Br. at 11; see also DE 34 at 5; DE 34-1 at 4-

6); see also United States v. McNair, No. CR 04-267 (FLW), 2020 WL 5036201, at

*5 (D.N.J. Aug. 26, 2020) (rehabilitation in prison, while not extraordinary and

compelling in itself, may contribute to such a finding)). The Court commends Mr.

Williams’s efforts in this regard; however, they are not sufficient to overcome the

necessity to satisfy the statutory goals of sentencing outlined above.

         Considering all of the foregoing, reducing defendant’s sentence by

approximately 45% 18 would fail to reflect the balance of the § 3553(a) factors––

namely, the seriousness of the crime, the need to promote respect for the law,

general and specific deterrence, and the need to protect the public from future

crimes. See Brown, 2020 WL 2466081, at *4 (concluding that the § 3553(a)

factors weighed against granting defendant’s motion for a reduced sentence);



18    Mr. Williams argues that he has served nearly 70 percent of his custodial
sentence, if anticipated good time credit and early release to home confinement are
subtracted. (Mov. Br. at 2). My alternative calculation is based on Mr. Williams’s time
served and the 90-month sentence imposed.


                                           18
 Case 2:17-cr-00379-ES Document 39 Filed 01/04/21 Page 19 of 20 PageID: 213




DeSciscio, 2020 WL 3893711, at *7. Accordingly, an analysis of the § 3553(a)

factors warrants denial of the motion.

      D.     Dangerousness

      Additionally, I must evaluate dangerousness pursuant to 18 U.S.C. §

3142(g). In connection with pretrial detention, that inquiry involves (i) the

nature and circumstances of the offense; (ii) the weight of the evidence against

the person; (iii) the history and characteristics of the person; and (iv) the

nature and seriousness of the danger to any person or the community that

would be posed by the person’s release.

      Factor (ii) is mooted by the defendant’s conviction; factors (i) and (iii)

largely duplicate the § 3553(a) considerations discussed above. Factor (iv), the

nature of the danger, is not favorable to the defendant. The danger to the

community from armed drug dealing, particularly given the defendant’s

criminal record, is apparent. See United States v. Pass, No. 10-0739, 2020 WL

2332001, at *3 (E.D. Pa. May 11, 2020).

      Having weighed all of the relevant factors, I will deny the defendant’s

motion for compassionate release under the First Step Act, 18 U.S.C. §

3582(c)(1)(A).

      E.     Home Confinement

      Finally, Mr. Williams’s motion includes an alternative request for the

Court to “allow him to serve the remainder of his sentence under home

confinement pursuant to 18 U.S.C. § 3624(c)(2).” (Mov. Br. at 2). However, the

Court has no authority to grant such relief. “[O]nly the Bureau of Prisons has



                                         19
 Case 2:17-cr-00379-ES Document 39 Filed 01/04/21 Page 20 of 20 PageID: 214




the actual authority to designate the place of incarceration.” United States v.

Voda, 994 F.2d 149, 151–52 (5th Cir. 1993); see also Aigebkaen v. Warden, No.

20-5732, 2020 WL 6883438, at *4 (D.N.J. Nov. 24, 2020) (“Pre-release

placement decisions, such as transfers to home confinement, are committed to

the BOP’s sole discretion.”). Accordingly, this alternative request is also denied.

IV.   CONCLUSION

      For the foregoing reasons, Defendant’s motion is DENIED. An

appropriate Order accompanies this Opinion.


Dated: January 4, 2021                             /s/ Kevin McNulty

                                                   Kevin McNulty, U.S.D.J.




                                        20
